Citation Nr: 1603672	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-14 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent from November 16, 2009 to January 17, 2011 and a disability rating in excess of 40 percent from January 18, 2011 forward for service-connected diabetes mellitus, type II.

2. Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1968 to September 1970.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The claim for a TDIU has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a TDIU from November 16, 2009 to January 17, 2011 on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From November 16, 2009 to January 17, 2011, the Veteran's diabetes mellitus, type II, was characterized by a restricted diet and oral hypoglycemic agent or insulin.

2. From January 18, 2011 to July 15, 2013, the Veteran's diabetes mellitus, type II, was characterized by a restricted diet, insulin, and regulation of activities.

3. From July 16, 2013, the Veteran's diabetes mellitus, type II, was characterized by, at worst, a restricted diet, insulin, regulation of activities, and episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider.

4. From January 18, 2011 forward, the Veteran's service-connected disabilities are shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of more than 20 percent are not met from November 16, 2009 to January 17, 2011 for the Veteran's service-connected diabetes mellitus, type II. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

2. The criteria for an evaluation of more than 40 percent are not met from January 18, 2011 to July 15, 2013 for the Veteran's service-connected diabetes mellitus, type II. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

3. The criteria for an evaluation of 60 percent, but no more, are met from July 16, 2013 forward for the Veteran's service-connected diabetes mellitus, type II. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

4. From January 18, 2011 forward, the criteria for a TDIU are met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in January 2010.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, VA medical records, private medical records, and lay statements from the Veteran.

The Veteran has not indicated that he has any further evidence to submit to VA or which VA needs to obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Merits of the Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20 (2015). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran was granted service connection for diabetes mellitus, type II, with erectile dysfunction, in a July 2010 rating decision and granted a 20 percent disability rating, effective November 16, 2009. In that same decision, the Veteran was granted service connection for peripheral neuropathy of the left and right lower extremities with a 10 percent disability rating each. In a January 2011 Notice of Disagreement, the Veteran only appealed the disability rating for his diabetes mellitus, type II. In an April 2013 rating decision, the disability rating assigned to the Veteran's diabetes mellitus, type II, was increased to 40 percent, effective January 18, 2011, and the Veteran was granted service connection for peripheral neuropathy of the right and left upper extremities with a 20 percent disability rating each. The Veteran did not appeal this decision. In a November 2014 rating decision, the RO proposed to severe service connection for the Veteran's service-connected peripheral neuropathy of the right and left lower extremities and right and left upper extremities. In December 2014, the Veteran requested a hearing in connection with the proposed reduction. The issues of the Veteran's peripheral neuropathy and associated disability ratings are not on appeal. The Veteran did not appeal these initial disability ratings from the July 2010 and April 2013 rating decisions. The RO has not implemented its November 2014 proposed service connection severance.

Diagnostic Code 7913 provides for a 10 percent rating for diabetes mellitus that is manageable by restricted diet only. A rating of 20 percent may be assigned for diabetes mellitus when insulin and a restricted diet or when an oral hypoglycemic agent and a restricted diet are required. A rating of 40 percent may be assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities. "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities." 38 C.F.R. § 4.119. Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996). A rating of 60 percent may be assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A rating of 100 percent may be assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The Veteran's October 2009 VA treatment record states that he had well-controlled diabetes. 

The Veteran has submitted a November 2009 statement from his private physician, Dr. J.S.S., stating that the Veteran was taking Byetta injections twice per day, required insulin or an oral hypoglycemic agent and a restricted diet.

The Veteran was afforded a VA contract medical examination in April 2010. The Veteran reported no episodes of diabetic ketoacidosis which required hospitalization. The Veteran also reported he had not visited a diabetic care provider for ketoacidosis or a hypoglycemic reaction. The Veteran was taking oral medications three times per day and Byetta injections four times per day.

The Veteran submitted an April 2010 statement from Dr. J.S.S., who reported that the Veteran required insulin, a restricted diet, and regulation of activities. 

The Veteran was afforded a March 2013 VA contract examination. The examiner reported that the Veteran had been prescribed an oral hypoglycemic agent, was using one insulin injection per day, and required regulation of activities. The Veteran visited a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month. The Veteran had zero episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the past twelve months.

The Veteran submitted a July 16, 2013 statement from Dr. J.S.S. who stated that the Veteran required insulin, a restricted diet, regulation of activities, and had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider. 

In May 2014 the Veteran was afforded a VA contract examination. The examiner noted that the Veteran required an oral hypoglycemia agent and insulin once per day. The examiner stated that the Veteran did not require regulation of activities. The examiner stated that the Veteran visited his diabetic care provider less than twice per month and did not have any hospitalizations due to ketoacidosis or hypoglycemic reactions. 

In August 2014 the Veteran was afforded another VA contract examination. The examiner noted that the Veteran required a restricted diet, an oral hypoglycemic agent, one insulin injection per day, and regulation of activities. The examiner stated that the Veteran visited his diabetic care provider less than twice per month and did not have any hospitalizations due to ketoacidosis or hypoglycemic reactions.

After a review of all the evidence, the Veteran is properly assigned a 20 percent disability rating from November 16, 2009 to January 17, 2011. The evidence shows that, at worst, during this time period the Veteran's symptoms are characterized by a restricted diet and oral hypoglycemic agent or insulin. 

From January 18, 2011 to July 15, 2013, the Veteran is properly assigned a 40 percent disability rating. The evidence shows that, at worst, during this time period the Veteran's symptoms are characterized by a restricted diet, one insulin injection per day, and regulation of activities. During this time period, the Veteran saw a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times a month.

From July 16, 2013 forward, the Veteran will be assigned a 60 percent disability rating. While the Veteran's May and August 2014 VA contract medical examinations would support a 40 percent disability rating, the Veteran's July 16, 2013 statement from Dr. J.S.S. supports a 60 percent disability rating. The evidence shows that, at worst, during this time period the Veteran's symptoms are characterized by a restricted diet, insulin, regulation of activities, and episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider. A 100 percent disability rating would not be warranted unless the Veteran's diabetes mellitus required more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Extraschedular Rating

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's diabetes mellitus, type II. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id.

Regarding the Veteran's service-connected diabetes mellitus, type II, turning to the first step of the extraschedular analysis, for the entire rating period on appeal, the Board finds that all the symptomatology and impairment caused by the Veteran's diabetes mellitus is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 7913, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, the Veteran's diabetes mellitus has been manifested by symptoms controlled by insulin, medication, a restricted diet, regulation of activities, and visits to his diabetic care provider for ketoacidosis or hypoglycemic reactions twice-a-month. 38 C.F.R. § 4.119, Diagnostic Code 7913. 

As the schedular evaluations contemplate the symptomatology of the Veteran's diabetes mellitus, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's diabetes mellitus, the Board is not required to remand that issue to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

The issue of a total disability rating based on individual unemployability is not a separate claim for benefits, rather, it involves an attempt to obtain an appropriate rating for a disability or disabilities. See 38 C.F.R. §§ 3.340, 4.16 (2015); see also Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009). The Veteran directly applied for a TDIU in February 2014, and the RO denied the claim in a rating decision in November 2014. Even though the Veteran did not appeal that denial, this issue is still indirectly contained within his claims for increased ratings for his diabetes mellitus, type II.

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15. Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). When considering whether the Veteran's disabilities meet this requirement, disabilities affecting a single body system will be considered as one disability. Id.

Service connection is in effect for diabetes mellitus, type II; peripheral neuropathy of the left and right upper and lower extremities, eczema with xerosis, and the Veteran was service connected for diabetic nephropathy from November 16, 2009 to March 4, 2013. The Veteran's combined rating was 50 percent from November 16, 2009 to January 17, 2011 and 80 percent from January 18, 2011. From January 18, 2011, the Veteran has met the percentage requirements for eligibility to receive TDIU benefits. 38 C.F.R. § 4.16(a). 
 
Consequently, the remaining question is whether his service-connected disabilities preclude substantially gainful employment. The ability to work sporadically or just a few hours a day is not considered to be substantially gainful employment. Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). Additionally, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by non-service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.341, 4.16(a), 4.19 (2014). 

The Veteran credibly testified during his May 2015 Travel Board hearing that he was unable to walk or do anything physical because of his service-connected peripheral neuropathy. He testified that he could not feel anything from his knees down. The Veteran was confined to a wheelchair at his hearing. 

Assessing the effect of the Veteran's combination of disabilities, including the limitations imposed upon the Veteran's ability to work by his service-connected diabetes mellitus, type II, and peripheral neuropathy of all four extremities and resolving the benefit of the doubt in favor of the Veteran, he is entitled to TDIU for from January 18, 2011 forward. See Geib v. Shinseki, 733 F.3d at 1354.


ORDER

An initial disability rating in excess of 20 percent from November 16, 2009 to January 17, 2011 is denied.

A disability rating in excess of 40 percent for diabetes mellitus, type II, from January 17, 2011 to July 15, 2013 is denied.

A disability rating of 60 percent, but no higher, from July 16, 2013 forward is granted.

A total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) is granted, effective January 18, 2011.


REMAND

From November 16, 2009 to January 17, 2011, the Veteran did not meet the percentage requirements for eligibility to receive TDIU benefits. 38 C.F.R. 
§ 4.16(a). However, the record indicates that the Veteran stopped working in 2001.

An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. § 4.16(b). If a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. 
§ 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. (2001); Fanning v. Brown, 4 Vet. App. 225 (1993). 

Accordingly, the case is REMANDED for the following action:

1. Refer the claim to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. 
§ 4.16(b) for the period from November 16, 2009 to January 17, 2011.

2. Obtain any evidence from the Veteran or through his representative; and any and all other evidence not of record relevant to the Veteran's service-connected disabilities. 

3. If any of the claims are denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


